Clark, C. J.,
after stating tbe case: Tbis was a contract for consignment. No definite date was fixed for its duration, and therefore it was terminable at the will of either party. Solomon v. Sewerage Co., 142 N. C., 445; Currier v. Lumber Co., 150 N. C. 694.
Under tbe terms of tbe contract, if tbe defendants should keep tbe wagons without objection, not offering to return tbem for a period of eight months, then they agreed to purchase them at the invoice price; but when tbey indicated tbat tbey did not want to keep tbe wagons, there was a failure of tbe minds to meet upon tbe proposition to sell.
Tbe letters from defendant were admissible to show tbe termination by tbem of tbe contract and tbe notice to remove tbe wagons. Tbe defendants were entitled to recover storage therefor, freight paid by tbem, and repairs. ,
No error.